Citation Nr: 1725595	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972 and from September 2002 to August 2003.  He also performed service with the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The case was certified to the Board by the Des Moines, Iowa RO.

The Veteran testified in October 2014 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In March 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that a respiratory disorder, to include chronic obstructive pulmonary disease is causally or etiologically related to any disease, injury, or incident in service.

CONCLUSION OF LAW

A chronic respiratory disorder, to include chronic obstructive pulmonary disease, was not incurred or aggravated inservice. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he has a respiratory disorder which was caused by exposure to chemical fumes during active duty service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The Veteran initially claimed entitlement to service connection for a respiratory disorder in April 2010. He reported a history of never smoking and had never being exposed to second hand smoke. The Veteran asserted, however, that during service from 2002 through 2003 he served at a chemical depot in Newport, Indiana and suffered from constant illness during that period, to include chest pain and difficulty breathing.

In a November 2010 statement the Veteran alleged that his breathing problems have gotten progressively worse since service. He recounted that he was exposed to diesel fumes for 22 years between active-duty service and service in the reserves. In a July 2012 statement the Veteran reiterated that his breathing problems had been continuous since service, and described how he worked in tight conditions without ventilation at that time. 

At his October 2014 Board hearing, the Veteran described how, while driving a tank in the motor pool during the winter he would keep close to the next vehicle in order to warm himself in the exhaust. 

The Veteran was provided with a VA examination in July 2010. At that examination the Veteran reported trouble breathing for "a year or so." He acknowledged some second-hand smoke exposure and reported a history of performing welding work. The VA examiner noted a diagnosis of mild chronic obstructive pulmonary disease based on a March 2010 chest CT scan. However, the examiner opined that the disorder was less likely than not related to active-duty military service. The examiner noted that two pulmonary function tests since then had failed to produce acceptable and reproducible results, and that the Veteran admitted to a history of marijuana use. The examiner opined that any obstructive lung changes were more likely due to a history of smoking marijuana.

In February 2012, a VA nurse practitioner submitted a letter on behalf of the Veteran which stated that it was "possible" that the inhalation of chemicals in service could have led to his developing chronic obstructive pulmonary disease, according to unspecified medical literature. 

In September 2015 a VA pulmonologist opined that the Veteran did not suffer from chronic obstructive pulmonary disease and that his respiratory disorder was less likely than not related to active-duty service. In reaching that conclusion, the pulmonologist noted that none of the Veteran's pulmonary function studies showed evidence of chronic obstructive pulmonary disease. Rather, the examiner found that the Veteran suffered from chest restriction, and opined such would not be caused by any known chemical exposure, especially in the absence of interstitial lung disease. In addressing the positive nurse practitioner opinion, the pulmonologist disagreed that the Veteran had chronic obstructive pulmonary disease. The pulmonologist opined that the chemical exposures alleged would not result in symptoms of chronic shortness of breath, at a time distant from the exposure. He further noted that the Veteran's post-service welding work was an unlikely contributor to the Veteran's respiratory disorder. The opinion did not rely on any history of smoking, or second-hand smoke exposure.

The Veteran's service treatment records document isolated complaints of respiratory problems but do not support any contention of a "constant (respiratory) illness." In August 1972 the Veteran suffered a serious productive cough for 6 months. In August 2002, the Veteran suffered an incident of heat exhaustion, but no respiratory involvement was noted. In November 2002 the Veteran was noted to have had a cold for three weeks. A chest exam revealed mildly increased marking in the lower left lobe suggestive of slight infiltrate with indications suggestive of early pneumonia. A December 2002 chest x-ray revealed clearing of the left lower lobe infiltrate. A nodular density noted on the November x-ray was found to be a nipple shadow. A March 2003 note stated that the Veteran had a cough, with bronchial congestion for one week. A July 2003 radiology report of chest revealed the lungs as clear except for one very small scar in the left base, with mild to moderate hypertrophic spurring. 

In general, treatment records subsequent to the Veteran's active-duty service do not support his contention that his breathing problems were continuous since service. A July 2004 VA treatment record reveals a complaint of "recent" exertional shortness of breath. A November 2004 report of medical history indicated no asthma or any breathing problems related to exercise, weather, pollens, etc., no shortness of breath, and no chronic cough. A November 2004 examination reported normal lungs. In April 2007, a chest CT scan revealed a calcified granuloma in the left upper lobe, but that the lung otherwise appeared normal. In March and June 2008, the Veteran underwent pulmonary testing which revealed no problems. In March 2010, the Veteran was diagnosed with obstructive lung disease. A separate March 2010 VA treatment record indicated that the Veteran was found to have chronic obstructive pulmonary disease and continues to have "just some exertional shortness of breath."  In his April 2010 application for Social Security disability benefits, the Veteran reported that his breathing condition had started around the end of January 2010. The Veteran's treatment records are silent for any additional medical opinion addressing the etiology of the Veteran's respiratory disorder. 

Although the record reveals some ambiguity with regard to the precise diagnosis of the claimed disability (i.e. whether the Veteran has chronic obstructive pulmonary disease), the Board will find that the Veteran currently suffers from a respiratory disorder.  The Board finds, however,  that the record preponderates against finding an etiological relationship between any current respiratory disorder and the appellant's active-duty service and service while on active duty for training.  As noted above service connection may not be granted for a disease incurred or aggravated while performing inactive duty for training. 

The Board acknowledges the Veteran's assertions that his respiratory disorder had its onset during active-duty service and has been ongoing since service.  In this regard, however, the Veteran's Social Security application and his report at the July 2010 VA examination that his symptoms began roughly one year ago contradict any claim of long lasting symptomatology. The record further indicates, and the Veteran has also asserted, that he was not diagnosed with a respiratory disorder until March 2010. Indeed, the Veteran's post-service treatment records do not evidence significant complaints or other evidence of ongoing breathing or lung problems prior to 2010. Although the Veteran reported exertional shortness of breath in July 2004, the onset of those complaints was described as "recent," and no follow-up treatment is of record. Subsequent November 2004 records reported normal lungs and an absence of breathing problems. 

The Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the contemporaneous, detailed in-service treatment records reflect only isolated incidents of respiratory illness from the Veteran's active-duty service, and the post-service records indicate only one complaint of respiratory difficulties prior to 2010. The Board finds these medical records to be more probative than the Veteran's report of constant illness between 2002 and 2003 and continuous, increasing breathing difficulty thereafter, particularly as these statements were made many years later during the course of an appeal from the denial of compensation benefits. See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). Based on the above analysis, the Board finds that the Veteran's assertions that his current respiratory disorder began in service and has been ongoing since service are not credible.

The Board acknowledges that the Veteran has continuously asserted that his respiratory disorder was the result of in-service exposure to chemical fumes. The Veteran, however, is not competent to address the etiology of such a disorder, as he is not shown to have the required medical training or expertise to link environmental exposures to any current respiratory disorder. Jandreau, 492 F.3d 1372. Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159 (a)(2); Bruce v. West, 11 Vet. App. 405 (1998). As the Veteran has not demonstrated the specialized knowledge necessary to speak to a complex matter such as the etiology of his respiratory disorder, the Board assigns no probative weight to his lay statements on that matter. 

The Board similarly finds that the Veteran's theory of an etiological relationship between his respiratory disorder and his active-duty service is unsupported by the competent medical evidence of record. The most probative medical evidence of record is the September 2015 VA pulmonologist's opinion. The pulmonologist's opinion is fully adequate to inform the Board's judgment on those complex medical matters raised in this appeal. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012). The September 2015 pulmonologist's report is highly probative because it is factually accurate, fully articulated, based on sound reasoning, and supported by the pulmonologist's specialized knowledge and expertise with regard to the claimed condition. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only competent medical evidence in support of the claimed etiological relationship is the February 2012 letter from a nurse practitioner asserting that it was "possible" that chronic obstructive pulmonary disease is related to service.  As previously noted, whether the Veteran's respiratory disorder is properly diagnosed as chronic obstructive pulmonary disease is disputed in the September 2015 opinion of a VA pulmonologist. Nonetheless, the February 2012 letter's assertion that an etiological relationship was "possible" does not reach the applicable standard of proof. 38 U.S.C.A. § 5107(b). 

Moreover, the nurse practitioner stated that her etiological assertions were supported by medical literature but failed to specifically identify what medical literature she relied upon. In its March 2015 decision, the Board remanded the issue with instructions to correct this deficiency. Specifically, the Board instructed VA to "ask the nurse practitioner ... to provide copies of the medical literature relied on in rendering her opinion and how that literature specifically applies to the Veteran's case.  She should also comment on the impact of the appellant's post-service exposure to smoke/fumes as a welder in the development of his chronic obstructive pulmonary disease." This instruction was not completed. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the Court held that "where ... the remand orders of the Board ... are not complied with, the Board itself errs in failing to insure compliance." Id. However, there are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Here, VA notified the Veteran in the April 2016 statement of the case that the nurse practitioner who supplied the February 2012 letter was not available for further comment. As there is no evidence to indicate that further remand could secure the requested opinion, and as the adequate and probative medical opinion of a pulmonologist is of record, the Board finds that VA substantially complied with the March 2015 Board remand directives and that no further benefit would flow to the Veteran by an additional remand. 

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). Here, the Board assigns low probative value to the February 2012 letter, particularly in light of the high probative value of the September 2015 VA pulmonologist's opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disorder.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease is denied.

REMAND

The Veteran contends that he has been unemployable due to his service-connected disorders since January 2010.   The most recent VA examination to consider the Veteran's functional capacity as it relates to his service connected disabilities was performed in July 2010. The Board therefore remands the issue of entitlement to a total disability rating based on individual unemployability, in order to obtain medical examinations to assess the current severity of the Veteran's service connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the VA Central Iowa Health Care System and Fort Dodge Community-Based Outpatient Clinic dating since April 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for VA psychiatric, orthopedic and audiological examinations with appropriate medical professionals to address the current nature and severity of the Veteran's service connected mood disorder, residuals of a total right knee replacement, and hearing loss. The Veteran's VBMS and Virtual VA files must be made available to each examiner for review of the case. A notation to the effect that these records were reviewed must be included in the report of each examiner.

Each examiner is asked to specifically describe any functional impairment caused by the disability, and specifically describe how such functional impairment relates to the Veteran's ability to obtain or maintain employment. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The RO must ensure that each examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the issues on appeal. If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


